
	
		I
		112th CONGRESS
		1st Session
		H. R. 1562
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2011
			Ms. Roybal-Allard
			 (for herself, Mr. Wolf, and
			 Ms. DeLauro) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To provide for programs and activities with respect to
		  the prevention of underage drinking.
	
	
		1.Short titleThis Act may be cited as the
			 Sober Truth on Preventing Underage
			 Drinking Reauthorization Act or the STOP Act.
		2.Amendment to the
			 Public Health Service ActSection 519B of the Public Health Service
			 Act (42 U.S.C. 290bb–25b) is amended by striking subsections (a) through (f)
			 and inserting the following:
			
				(a)DefinitionsFor
				purposes of this section:
					(1)The term
				alcohol beverage industry means the brewers, vintners, distillers,
				importers, distributors, and retail or online outlets that sell or serve beer,
				wine, and distilled spirits.
					(2)The term
				school-based prevention means programs, which are
				institutionalized, and run by staff members or school-designated persons or
				organizations in any grade of school, kindergarten through 12th grade.
					(3)The term
				youth means persons under the age of 21.
					(b)Sense of
				congressIt is the sense of the Congress that:
					(1)A multi-faceted
				effort is needed to more successfully address the problem of underage drinking
				in the United States. A coordinated approach to prevention, intervention,
				treatment, enforcement, and research is key to making progress. This section
				recognizes the need for a focused national effort, and addresses particulars of
				the Federal portion of that effort, as well as Federal support for State
				activities.
					(2)The Secretary
				shall continue to conduct research and collect data on the short and long-range
				impact of alcohol use and abuse upon adolescent brain development and other
				organ systems.
					(3)States and
				communities, including colleges and universities, are encouraged to adopt
				comprehensive prevention approaches, including—
						(A)evidence-based
				screening, programs, and curricula;
						(B)brief intervention
				strategies;
						(C)consistent policy
				enforcement; and
						(D)science-based
				strategies to reduce underage drinking.
						(4)Public health
				groups, consumer groups, and the alcohol beverage industry should continue and
				expand evidence-based efforts to prevent and reduce underage drinking.
					(5)The entertainment
				industries have a powerful impact on youth, and they should use rating systems
				and marketing codes to reduce the likelihood that underage audiences will be
				exposed to movies, recordings, or television programs with unsuitable alcohol
				content.
					(6)The National
				Collegiate Athletic Association, its member colleges and universities, and
				athletic conferences should affirm a commitment to a policy of discouraging
				alcohol use among underage students and other young fans.
					(7)Alcohol is a
				unique product and should be regulated differently than other products by the
				States and Federal Government. States have primary authority to regulate
				alcohol distribution and sale, and the Federal Government should support and
				supplement these State efforts. States also have a responsibility to fight
				youth access to alcohol and reduce underage drinking. Continued State
				regulation and licensing of the manufacture, importation, sale, distribution,
				transportation and storage of alcoholic beverages are clearly in the public
				interest and are critical to promoting responsible consumption, preventing
				illegal access to alcohol by persons under 21 years of age from commercial and
				non-commercial sources, maintaining industry integrity and an orderly
				marketplace, and furthering effective State tax collection.
					(8)The age-21 minimum
				drinking law, enacted in 1984, has been a remarkably effective public health
				and safety policy, as evidenced by the fact that the percentage of 12th graders
				who have drunk alcohol in the past month has fallen by one-third since the
				enactment of such law.
					(9)The age-21 minimum
				drinking law has also has been significantly effective in reducing drinking and
				driving traffic fatalities, as the National Highway Traffic Safety
				Administration (NHTSA) estimates that the law has saved over 17,000 lives since
				its inception.
					(10)Community
				awareness, support, and mobilization provide an important context for the
				effective enforcement of the age-21 minimum drinking law.
					(c)Interagency
				coordinating committee; annual report on state underage drinking prevention and
				enforcement activities
					(1)Interagency
				coordinating committee on the prevention of underage drinking
						(A)In
				generalThe Secretary, in collaboration with the Federal
				officials specified in subparagraph (B), shall continue to support and enhance
				the efforts of the interagency coordinating committee, that began operating in
				2004, focusing on underage drinking (referred to in this subsection as the
				Committee).
						(B)Other
				agenciesThe officials referred to in subparagraph (A) are the
				Secretary of Education, the Attorney General, the Secretary of Transportation,
				the Secretary of the Treasury, the Secretary of Defense, the Surgeon General,
				the Director of the Centers for Disease Control and Prevention, the Director of
				the National Institute on Alcohol Abuse and Alcoholism, the Administrator of
				the Substance Abuse and Mental Health Services Administration, the Director of
				the National Institute on Drug Abuse, the Assistant Secretary for Children and
				Families, the Director of the Office of National Drug Control Policy, the
				Administrator of the National Highway Traffic Safety Administration, the
				Administrator of the Office of Juvenile Justice and Delinquency Prevention, the
				Chairman of the Federal Trade Commission, and such other Federal officials as
				the Secretary of Health and Human Services determines to be appropriate.
						(C)ChairThe
				Secretary of Health and Human Services shall serve as the chair of the
				Committee.
						(D)DutiesThe
				Committee shall guide policy and program development across the Federal
				Government with respect to underage drinking, provided, however, that nothing
				in this section shall be construed as transferring regulatory or program
				authority from an Agency to the Coordinating Committee.
						(E)ConsultationsThe
				Committee shall actively seek the input of and shall consult with all
				appropriate and interested parties, including States, public health research
				and interest groups, foundations, and alcohol beverage industry trade
				associations and companies.
						(F)Annual
				report
							(i)In
				generalThe Secretary, on behalf of the Committee, shall annually
				submit to the Congress a report that summarizes—
								(I)all programs and
				policies of Federal agencies designed to prevent and reduce underage drinking,
				focusing particularly on programs and policies that support the adoption and
				enforcement of State policies designed to prevent and reduce underage drinking
				as specified in paragraph (2);
								(II)the extent of
				progress in preventing and reducing underage drinking at State and national
				levels;
								(III)data that the
				Secretary shall collect with respect to the information specified in clause
				(ii); and
								(IV)such other
				information regarding underage drinking as the Secretary determines to be
				appropriate.
								(ii)Certain
				informationThe report under clause (i) shall include information
				on the following:
								(I)Patterns and
				consequences of underage drinking as reported in research and surveys such as,
				but not limited to, Monitoring the Future, Youth Risk Behavior Surveillance
				System, the National Survey on Drug Use and Health, and the Fatality Analysis
				Reporting System.
								(II)Measures of the
				availability of alcohol from commercial and non-commercial sources to underage
				populations.
								(III)Measures of the
				exposure of underage populations to messages regarding alcohol in advertising
				and the entertainment media.
								(IV)Surveillance
				data, including information on the onset and prevalence of underage drinking,
				consumption patterns, beverage preferences, prevalence of drinking among
				students at institutions of higher education, correlations between adult and
				youth drinking, and the means of underage access, including trends over time
				for these surveillance data. The Secretary shall develop a plan to improve the
				collection, measurement, and consistency of reporting Federal underage alcohol
				data.
								(V)Any additional
				findings resulting from research conducted or supported under subsection
				(f).
								(VI)Evidence-based
				best practices to prevent and reduce underage drinking including a review of
				the research literature related to State laws, regulations, and policies
				designed to prevent and reduce underage drinking, as described in paragraph
				(2)(B)(i).
								(2)Annual report on
				State underage drinking prevention and enforcement activities
						(A)In
				generalThe Secretary shall, with input and collaboration from
				other appropriate Federal agencies, States, Indian tribes, territories, and
				public health, consumer, and alcohol beverage industry groups, annually issue a
				report on each State’s performance in enacting, enforcing, and creating laws,
				regulations, and policies to prevent or reduce underage drinking based on an
				assessment of best practices developed pursuant to paragraph (1)(F)(ii)(VI) and
				subparagraph (B)(i). For purposes of this paragraph each such report, with
				respect to a year, shall be referred to as the State Report.
				Each State Report shall be designed as a resource tool for Federal agencies
				assisting States in the States’ underage drinking prevention efforts, State
				public health and law enforcement agencies, State and local policy makers, and
				underage drinking prevention coalitions including those receiving grants
				pursuant to subsection (e)(1).
						(B)State Report
				performance measures and content
							(i)In
				generalThe Secretary shall develop, in consultation with the
				Committee, a set of measures to be used in preparing the report on best
				practices as they relate to State laws, regulations, policies, and enforcement
				practices.
							(ii)State report
				contentEach State Report shall include updates on State laws,
				regulations, and policies, including, but not limited to the following:
								(I)Whether or not the
				State has comprehensive anti-underage drinking laws such as for the illegal
				sale, purchase, attempt to purchase, consumption, or possession of alcohol;
				illegal use of fraudulent ID; illegal furnishing or obtaining of alcohol for an
				individual under 21 years; the degree of strictness of the penalties for such
				offenses; and the prevalence of the enforcement of each of these
				infractions.
								(II)Whether or not
				the State has comprehensive liability statutes pertaining to underage access to
				alcohol such as dram shop, social host, and house party laws, and the
				prevalence of enforcement of each of these laws.
								(III)Whether or not
				the State encourages and conducts comprehensive enforcement efforts to prevent
				underage access to alcohol at retail outlets, such as random compliance checks
				and shoulder tap programs, and the number of compliance checks within alcohol
				retail outlets measured against the number of total alcohol retail outlets in
				each State, and the result of such checks.
								(IV)Whether or not
				the State encourages training on the proper selling and serving of alcohol for
				all sellers and servers of alcohol as a condition of employment.
								(V)Whether or not the
				State has policies and regulations with regard to direct sales to consumers and
				home delivery of alcoholic beverages.
								(VI)Whether or not
				the State has programs or laws to deter adults from purchasing alcohol for
				minors; and the number of adults targeted by these programs.
								(VII)Whether or not
				the State has enacted graduated drivers licenses and the extent of those
				provisions.
								(iii)Additional
				categoriesIn addition to the updates of State laws, regulations,
				and policies listed in clause (ii), the Secretary shall consider the following
				categories, including but not limited to—
								(I)whether or not
				States have adopted laws, regulations, and policies that deter underage alcohol
				use, as described in the Surgeon General’s 2007 Call to Action to Prevent and
				Reduce Underage Drinking, including restrictions on low-price, high-volume
				drink specials, and wholesaler pricing provisions;
								(II)whether or not
				States have adopted laws, regulations and policies designed to reduce alcohol
				advertising messages attractive to youth and youth exposure to alcohol
				advertising and marketing in measured and unmeasured media;
								(III)whether or not
				States have laws and policies that promote underage drinking prevention policy
				development by local jurisdictions;
								(IV)whether or not
				States have adopted laws, regulations, and policies to restrict youth access to
				alcoholic beverages that may pose special risks to youth, including but not
				limited to alcoholic mists, gelatins, freezer pops, pre-mixed caffeinated
				alcoholic beverages, and flavored malt beverages;
								(V)whether or not
				States have adopted uniform best practices protocols for conducting compliance
				checks and shoulder tap programs; and
								(VI)whether or not
				States have adopted uniform best practices penalty protocols for violations of
				laws prohibiting retail licensees from selling or furnishing of alcohol to
				minors.
								(iv)Uniform data
				systemFor performance measures related to enforcement of
				underage drinking laws as specified in clause (ii) and (iii), the Secretary
				shall develop and test a uniform data system for reporting State enforcement
				data, including the development of a pilot program for this purpose. The pilot
				program shall include procedures for collecting enforcement data from both
				State and local law enforcement jurisdictions.
							(3)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $1,000,000 for fiscal year 2012, and $1,000,000 for each of
				the fiscal years 2013 through 2016.
					(d)National media
				campaign To prevent underage drinking
					(1)In
				generalThe Secretary, in consultation with the National Highway
				Traffic Safety Administration, shall develop an intensive, multifaceted,
				adult-oriented national media campaign to reduce underage drinking by
				influencing attitudes regarding underage drinking, increasing the willingness
				of adults to take actions to reduce underage drinking, and encouraging public
				policy changes known to decrease underage drinking rates.
					(2)PurposeThe
				purpose of the national media campaign described in this section shall be to
				achieve the following objectives:
						(A)Instill a broad
				societal commitment to reduce underage drinking.
						(B)Increase specific
				actions by adults that are meant to discourage or inhibit underage
				drinking.
						(C)Decrease adult
				conduct that tends to facilitate or condone underage drinking.
						(3)Developmental
				phaseIn preparation for the national media campaign described in
				this section, the Secretary shall conduct, in consultation with appropriate
				Federal agencies and outside experts, including in marketing, public relations,
				mass media campaigns, parenting, and alcohol use and abuse, a developmental
				phase to test specific campaign features prior to beginning an intensive
				national strategy. This phase shall include research and testing, limited to a
				period not to exceed 24 months, to determine the following:
						(A)Promising messages
				to promote public opinion change.
						(B)Appropriate
				channels for reaching target audiences.
						(C)Appropriate timing
				and weight for utilizing such promising messages and media channels.
						(D)Methods for
				linking the campaign to local, State, and national policy changes affecting
				underage drinking, if adopted.
						(E)Productive
				collaborative partnerships with national and local organizations.
						(4)ComponentsWhen
				implementing the national media campaign described in this section, the
				Secretary shall—
						(A)educate the public
				about the public health and safety benefits of evidence-based policies to
				reduce underage drinking, including minimum legal drinking age laws, and build
				public and parental support for and cooperation with enforcement of such
				policies;
						(B)educate the public
				about the negative consequences of underage drinking;
						(C)promote specific
				actions by adults that are meant to discourage or inhibit underage drinking,
				including positive behavior modeling, general parental monitoring, and
				consistent and appropriate discipline;
						(D)discourage adult
				conduct that tends to facilitate underage drinking, including the hosting of
				underage parties with alcohol and the purchasing of alcoholic beverages on
				behalf of underage youth;
						(E)establish
				collaborative relationships with local and national organizations and
				institutions to further the goals of the campaign and assure that the messages
				of the campaign are disseminated from a variety of sources;
						(F)conduct the
				campaign through multi-media sources; and
						(G)conduct the
				campaign with regard to changing demographics and cultural and linguistic
				factors.
						(5)Consultation
				requirementIn developing and implementing the national media
				campaign described in this section, the Secretary shall consult recommendations
				for reducing underage drinking published by the National Academy of Sciences.
				The Secretary shall also consult with interested parties including medical,
				public health, and consumer and parent groups, law enforcement, institutions of
				higher education, community organizations and coalitions, and other
				stakeholders supportive of the goals of the campaign.
					(6)Annual
				reportBeginning 12 months after the date of the enactment of the
				Sober Truth on Preventing Underage Drinking Reauthorization Act, the Secretary
				shall produce an annual report on the progress of the development or
				implementation of the media campaign described in this section, including
				expenses and projected costs, and, as such information is available, report on
				the effectiveness of such campaign in affecting adult attitudes toward underage
				drinking and adult willingness to take actions to decrease underage
				drinking.
					(7)Research on
				youth-oriented campaignThe Secretary may, based on the
				availability of funds, conduct research on the potential success of a
				youth-oriented national media campaign to reduce underage drinking. The
				Secretary shall report any such results to Congress with policy recommendations
				on establishing such a campaign.
					(8)AdministrationThe
				Secretary may enter into a subcontract with another Federal Agency to delegate
				the authority for execution and administration of the adult oriented national
				media campaign.
					(9)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $1,000,000 for fiscal years 2012 and 2013 and such sums as
				necessary for each of the fiscal years 2014 through 2016.
					(e)Community-Based
				programs To prevent underage drinking
					(1)Community-based
				coalition enhancement grants to prevent underage drinking
						(A)Authorization of
				programThe Administrator of the Substance Abuse and Mental
				Health Services Administration, in consultation with the Director of the Office
				of National Drug Control Policy, shall award, if the Administrator determines
				that the Department of Health and Human Services is not currently conducting
				activities that duplicate activities of the type described in this subsection,
				enhancement grants to eligible entities to design, implement,
				evaluate, and disseminate comprehensive strategies to maximize the
				effectiveness of community-wide approaches to preventing and reducing underage
				drinking. This subsection is subject to the availability of
				appropriations.
						(B)PurposesThe
				purposes of this paragraph are to—
							(i)prevent and reduce
				alcohol use among youth in communities throughout the United States;
							(ii)strengthen
				collaboration among communities, the Federal Government, and State, local, and
				tribal governments;
							(iii)enhance
				intergovernmental cooperation and coordination on the issue of alcohol use
				among youth;
							(iv)serve as a
				catalyst for increased citizen participation and greater collaboration among
				all sectors and organizations of a community that first demonstrates a
				long-term commitment to reducing alcohol use among youth;
							(v)implement
				state-of-the-art science-based strategies to prevent and reduce underage
				drinking by changing local conditions in communities; and
							(vi)enhance, not
				supplant, effective local community initiatives for preventing and reducing
				alcohol use among youth.
							(C)ApplicationAn
				eligible entity desiring an enhancement grant under this paragraph shall submit
				an application to the Administrator at such time, and in such manner, and
				accompanied by such information as the Administrator may require. Each
				application shall include—
							(i)a
				complete description of the entity’s current underage alcohol use prevention
				initiatives and how the grant will appropriately enhance the focus on underage
				drinking issues; or
							(ii)a
				complete description of the entity’s current initiatives, and how it will use
				this grant to enhance those initiatives by adding a focus on underage drinking
				prevention.
							(D)Uses of
				fundsEach eligible entity that receives a grant under this
				paragraph shall use the grant funds to carry out the activities described in
				such entity’s application submitted pursuant to subparagraph (C) and obtain
				specialized training and technical assistance by the entity awarded a grant
				under section 4 of Public Law 107–82, as amended (21 U.S.C. 1521 note),
				reauthorizing the Drug-Free Communities Support Program. Grants under this
				paragraph shall not exceed $50,000 per year and may not exceed four
				years.
						(E)Supplement not
				supplantGrant funds provided under this paragraph shall be used
				to supplement, not supplant, Federal and non-Federal funds available for
				carrying out the activities described in this paragraph.
						(F)EvaluationGrants
				under this paragraph shall be subject to the same evaluation requirements and
				procedures as the evaluation requirements and procedures imposed on recipients
				of drug free community grants.
						(G)DefinitionsFor
				purposes of this paragraph, the term eligible entity means an
				organization that is currently receiving or has received grant funds under the
				Drug-Free Communities Act of 1997 (21 U.S.C. 1521 et seq.).
						(H)Administrative
				expensesNot more than 6 percent of a grant under this paragraph
				may be expended for administrative expenses.
						(I)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this paragraph $6,000,000 for fiscal year 2012, and $6,000,000 for each of
				the fiscal years 2013 through 2016.
						(2)Grants for
				partnerships between community coalitions and institutions of higher
				education
						(A)Authorization of
				programThe Administrator of the Substance Abuse and Mental
				Health Services Administration, in coordination with the Director of the Office
				of National Drug Control Policy, may make grants to eligible entities to enable
				the entities to prevent, and reduce the rate of, underage alcohol consumption,
				including binge drinking among students at institutions of higher
				education.
						(B)PurposesThe
				purposes of this paragraph are to—
							(i)prevent and reduce
				alcohol use among underage students at institutions of higher education and the
				surrounding community;
							(ii)strengthen
				collaboration among communities and institutions of higher education;
				and
							(iii)disseminate to
				institutions of higher education timely information regarding state-of-the-art
				science-based strategies to prevent and reduce underage drinking by changing
				local conditions at institutions of higher education and in the surrounding
				community.
							(C)ApplicationsAn
				eligible entity (as defined in subparagraph (H)) that desires to receive a
				grant under this paragraph shall submit an application to the Administrator at
				such time, in such manner, and accompanied by such information as the
				Administrator may require.
						(D)CriteriaAs
				part of an application for a grant under this paragraph, the Administrator
				shall require an eligible entity to demonstrate—
							(i)the active
				participation of one or more institutions of higher education in the relevant
				eligible entity coalition;
							(ii)a
				description of how the eligible entity will work with one or more institutions
				of higher education to target underage students;
							(iii)a description of how the eligible entity
				intends to ensure that it has a partnership with one or more institutions of
				higher education and how it intends to implement the purpose of this section
				and move toward indicators described in subparagraph (F);
							(iv)a
				list of the members of each local coalition and institution of higher education
				that will be involved in the work of the eligible entity;
							(v)the implementation
				of state-of-the-art science-based strategies to prevent and reduce underage
				drinking by changing local conditions at institutions of higher education and
				in the surrounding community;
							(vi)the anticipated
				impact of funds provided under this paragraph in preventing and reducing the
				rates of underage alcohol use;
							(vii)outreach
				strategies, including ways in which the eligible entity proposes to—
								(I)reach out to
				students and community stakeholders;
								(II)promote the
				purpose of this paragraph;
								(III)address the
				range of needs of underage students and the surrounding communities;
								(IV)address community
				policies affecting underage students regarding alcohol use; and
								(V)implement other
				science-based strategies to reduce underage drinking; and
								(viii)such additional
				information as required by the Administrator.
							(E)Uses of
				fundsEach eligible entity that receives a grant under this
				paragraph shall use the grant funds to carry out the activities described in
				such entity’s application pursuant to subparagraph (D). Grants under this
				paragraph shall not exceed $100,000 per year and may not exceed four
				years.
						(F)AccountabilityOn
				the date on which the Administrator first publishes a notice in the Federal
				Register soliciting applications for grants under this paragraph, the
				Administrator shall include in the notice achievement indicators for the
				program authorized under this paragraph. The achievement indicators shall be
				designed to—
							(i)measure the impact
				that the coalition assisted under this paragraph is having on the institution
				of higher education and the surrounding communities, including changes in the
				number of incidents of any kind in which students have abused alcohol or
				consumed alcohol while under the age of 21 (including violations, physical
				assaults, sexual assaults, reports of intimidation, disruptions of school
				functions, disruptions of student studies, mental health referrals, illnesses,
				alcohol-related transports to emergency departments, or deaths); and
							(ii)provide such
				other measures of program impact as the Administrator determines
				appropriate.
							(G)Supplement not
				supplantGrant funds provided under this paragraph shall be used
				to supplement, and not supplant, Federal and non-Federal funds available for
				carrying out the activities described in this paragraph.
						(H)DefinitionsFor
				purposes of this paragraph:
							(i)Eligible
				entityThe term eligible entity means an
				organization that—
								(I)on or before the
				date of submitting an application for a grant under this subsection is
				currently receiving or has received grant funds under the Drug-Free Communities
				Act of 1997 (21 U.S.C. 1521 et seq.);
								(II)can provide
				evidence of preexisting involvement of one or more institutions of higher
				education; and
								(III)has a documented
				strategy to prevent and reduce underage drinking by students at institutions of
				higher education as part of its multi-sector, community-based strategy.
								(ii)Institution of
				higher educationThe term institution of higher
				education has the meaning given the term in section 101(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1001(a)).
							(iii)Surrounding
				communityThe term surrounding community means the
				community—
								(I)that surrounds an
				institution of higher education;
								(II)where the
				students from the institution of higher education take part in the community;
				and
								(III)where students
				from the institution of higher education live in off-campus housing.
								(I)Administrative
				expensesNot more than 6 percent of a grant under this paragraph
				may be expended for administrative expenses.
						(J)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this paragraph $2,500,000 for fiscal year 2012, and $2,500,000 for each of
				the fiscal years 2013 through 2016.
						(f)Reducing
				underage drinking through screening and brief intervention
					(1)Grants to
				pediatric health care providers to reduce underage drinkingThe
				Secretary, acting through the Administrator of the Substance Abuse and Mental
				Health Services Administration, shall make one or more grants to professional
				pediatric provider organizations to increase among the members of such
				organizations effective practices to reduce the prevalence of alcohol use among
				individuals under the age of 21, including college students.
					(2)PurposesGrants
				under this subsection shall be made to promote the practices of—
						(A)screening children
				and adolescents for alcohol use;
						(B)offering brief
				interventions to children and adolescents to discourage such use;
						(C)educating parents
				about the dangers of and methods of discouraging such use;
						(D)diagnosing and
				treating alcohol abuse disorders; and
						(E)referring
				patients, when necessary, to other appropriate care.
						(3)Use of
				fundsAn organization receiving a grant under this subsection may
				use such funding to promote the practices specified in paragraph (B) among its
				members by—
						(A)providing training
				to health care providers;
						(B)disseminating best
				practices, including culturally and linguistically appropriate best practices,
				and developing, printing, and distributing materials; and
						(C)offering other
				activities approved by the Secretary.
						(4)ApplicationAn
				organization desiring a grant under this subsection shall submit an application
				to the Secretary at such time, and in such manner, and accompanied by such
				information as the Secretary may require. Each application shall
				include—
						(A)a description of
				the organization and how its members are qualified to provide the services
				specified in paragraph (2);
						(B)a description of
				activities to be completed; and
						(C)a timeline for the
				completion of such activities.
						(5)DefinitionsFor
				the purpose of this subsection:
						(A)The term
				pediatric health care provider means a provider of primary health
				care to individuals under the age of 21.
						(B)The term
				professional pediatric provider organization means a national
				organization whose members consist primarily of pediatric health care
				providers.
						(C)The term
				children and adolescents means any person under 21 years of
				age.
						(D)The term alcohol education
				means evidence-based education about the effects of alcohol use and abuse on
				children, adolescents, and adults.
						(E)The term
				screening and brief intervention means using validated patient
				interview techniques to identify and assess the existence and extent of alcohol
				use, then providing brief advice and other brief motivational enhancement
				techniques designed to increase patient insight regarding their own alcohol use
				and any realized or potential consequences of this behavior, as well as to
				effect the desired related behavioral change.
						(F)The term
				caregivers means, with respect to a child or adolescent, the
				parents, family members, or legal guardians of the child or adolescent.
						(6)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $3,000,000 for fiscal year 2012, and $3,000,000 for each of
				the fiscal years 2013 through 2016.
					(g)Data collection
				and research
					(1)Additional
				research on underage drinkingThe Secretary shall, subject to the
				availability of appropriations, collect data, and conduct or support research
				that is not duplicative of research currently being conducted or supported by
				the Department of Health and Human Services, on underage drinking, with respect
				to the following:
						(A)Improve data
				collection in support of evaluation of the effectiveness of comprehensive
				community-based programs or strategies and statewide systems to prevent and
				reduce underage drinking, across the underage years from early childhood to age
				21, such as programs funded and implemented by government entities, public
				health interest groups and foundations, and alcohol beverage companies and
				trade associations, through the development of models of State-level
				epidemiological surveillance of underage drinking by funding in States or large
				metropolitan areas new epidemiologists focused on excessive drinking including
				underage alcohol use.
						(B)Obtain and report
				more precise information than is currently collected on the scope of the
				underage drinking problem and patterns of underage alcohol consumption,
				including improved knowledge about the problem and progress in preventing,
				reducing, and treating underage drinking; as well as information on the rate of
				exposure of youth to advertising and other media messages encouraging and
				discouraging alcohol consumption.
						(C)Synthesize, expand
				on, and widely disseminate existing research on effective strategies for
				reducing underage drinking, including translational research, and make this
				research easily accessible to the general public.
						(D)Improve and
				conduct public health surveillance on alcohol use and alcohol-related
				conditions in States by increasing the use of surveys, such as the Behavioral
				Risk Factor Surveillance System, to monitor binge and excessive drinking and
				related harms among individuals who are at least 18 years of age, but not more
				than 20 years of age, including harm caused to self or others as a result of
				alcohol use that is not duplicative of research currently being conducted or
				supported by the Department of Health and Human Services.
						(2)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subsection $4,500,000 for each of the fiscal years 2012 through
				2016.
					.
		
